Peters, J.
One question in this case was, whether a “penalty clause” in the note in suit was inserted without the maker’s assent after the note was given. The defendant swore that he never signed this or any other note with such a clause in it. The payee of the note, who is the real but not the nominal plaintiff, swore that the defendant did execute this note with the clause in it, and that he had also executed other notes to him written in the same way. To corroborate himself, the plaintiff offered in evidence a letter written by him to a bank cashier, containing notes against the defendant to collect. The pith of the letter, which he seeks to introduce, is a statement of his own tending to síiow the existence of notes (other than the one in suit,) with the controverted clause in them. The letter was properly excluded. Its admission would have allowed the witness to corroborate his statement on the stand by his own statements made elsewhere. It could have had no other effect. It was no part of any res gestae, by which the defendant could be affected; but was as to him res inter alios acta, and had no legitimate bearing upon the issue involved. Commonwealth v. Harper, 7 Allen, 539.
We do not feel called upon to set the verdict aside as against the evidence. The jury believed the defendant, and we cannot say that this conclusion was clearly erroneous.

Exceptions and motion overruled.

Appleton, C. J., Walton, Dickerson, Barrows and Virgin, J-T., concurred.